DISMISS and Opinion Filed September 29, 2021




                                     In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-21-00706-CV

                         TRANG PHAN, Appellant
                                 V.
                       SARIKA THARAKAN, Appellee

               On Appeal from the County Court at Law No. 4
                           Collin County, Texas
                   Trial Court Cause No. 004-01861-2020

                        MEMORANDUM OPINION
               Before Justices Osborne, Pedersen, III, and Reichek
                           Opinion by Justice Osborne
      Before the Court is appellant’s motion to dismiss the appeal. Appellant

informs the Court that she has reached a settlement with appellee. We grant the

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                          /Leslie Osborne//
210706f.p05                               LESLIE OSBORNE
                                          JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

TRANG PHAN, Appellant                       On Appeal from the County Court at
                                            Law No. 4, Collin County, Texas
No. 05-21-00706-CV         V.               Trial Court Cause No. 004-01861-
                                            2020.
SARIKA THARAKAN, Appellee                   Opinion delivered by Justice
                                            Osborne. Justices Pedersen, III and
                                            Reichek participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

    Subject to any agreement between the parties, it is ORDERED that appellee
SARIKA THARAKAN recover her costs of this appeal from appellant TRANG
PHAN.


Judgment entered this 29th day of September, 2021.




                                      –2–